Exhibit 10.6

AMENDED AND RESTATED SECURITY AND PLEDGE AGREEMENT

THIS AMENDED AND RESTATED SECURITY AND PLEDGE AGREEMENT (this “Agreement”) is
entered into as of March 21, 2012 among OMEGA PROTEIN CORPORATION, a Nevada
corporation (the “Company”), OMEGA PROTEIN, INC., a Virginia corporation (“OPI”
and, together with the Company, the “Borrowers” and each a “Borrower”), together
with the other parties identified as “Obligors” on the signature page hereto and
such other parties that may become Obligors hereunder after the date hereof
(together with the Borrowers, individually an “Obligor”, and collectively the
“Obligors”) in favor of WELLS FARGO BANK, NATIONAL ASSOCIATION, a national
banking association, in its capacity as administrative agent (the
“Administrative Agent”) for the Secured Parties (as defined below).

RECITALS

A. The Borrowers and Wells Fargo Bank, National Association (“Wells Fargo”) are
parties to that certain Loan Agreement dated as of October 21, 2009 (as amended,
modified, extended, renewed or replaced from time to time, the “Existing Loan
Agreement”); and

B. The Borrowers have requested, and the Administrative Agent and the Lenders
have agreed, to amend and restate the Existing Loan Agreement pursuant to the
terms and conditions of that certain Amended and Restated Loan Agreement of even
date herewith by and among the Borrowers, the Administrative Agent, and the
Lenders (the “Loan Agreement”); and

C. Pursuant to the Loan Agreement, the Lenders have agreed to make Loans and
provide services pursuant to the Secured Hedge Agreements and Secured Cash
Management Agreements, upon the terms and subject to the conditions set forth
therein, and the Guarantors have agreed to guarantee the same; and

D. This Agreement, which amends, restates, and consolidates (i) that certain
Security and Pledge Agreement dated as of October 21, 2009 by Borrowers and the
other parties identified as “Obligors” on the signature page thereto in favor of
Wells Fargo, (ii) that certain First Amendment to Security and Pledge Agreement
and Joinder Agreement dated as of May 11, 2011 by Borrowers, the other parties
identified as “Obligors” on the signature page thereto, and Wells Fargo,
(iii) that certain Second Amendment to Security and Pledge Agreement dated
effective as of May 11, 2011 by Borrowers, the other parties identified as
“Obligors” on the signature page thereto, and Wells Fargo, and (iv) that certain
Joinder to Security and Pledge Agreement dated effective as of September 30,
2011 by Borrowers, InCon Processing, L.L.C., a Delaware limited liability
company, and Wells Fargo (collectively, the “Existing Security Agreement”), is
required by the terms of the Loan Agreement.

NOW, THEREFORE, in consideration of these premises and other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
parties hereto agree as follows:



--------------------------------------------------------------------------------

Section 1. Definitions.

(a) The terms “Administrative Agent”, “Agreement”, “Borrower(s),” “Company,”
“Existing Loan Agreement,” “Existing Security Agreement,” “Loan Agreement,”
“Obligor(s),” “OPI,” and “Wells Fargo” shall have the meanings set forth
hereinabove.

(b) Capitalized terms used and not otherwise defined herein shall have the
meanings ascribed to such terms in the Loan Agreement. Such terms include,
without limitation, “Closing Date,” “Default,” “Event of Default,” “Excluded
Property,” “Guarantors,” “Lenders,” “Lien,” “Loan Documents,” “Loans,”
“Permitted Liens,” “Person,” “Required Lenders,” “Secured Cash Management
Agreements,” “Secured Hedge Agreements,” “Secured Obligations,” “Secured
Parties,” and “Subsidiary.”

(c) The following terms shall have the meanings set forth in the UCC (defined
below): Accession, Account, Adverse Claim, As-Extracted Collateral, Bank,
Chattel Paper, Commercial Tort Claim, Consumer Goods, Deposit Account, Document,
Electronic Chattel Paper, Equipment, Farm Products, Financial Asset, Fixtures,
General Intangible, Goods, Instrument, Inventory, Investment Company Security,
Investment Property, Letter-of-Credit Right, Manufactured Home, Money, Proceeds,
Securities Account, Securities Intermediary, Security Entitlement, Security,
Software, Supporting Obligation and Tangible Chattel Paper.

(d) The following terms shall have the meanings set forth below:

“Collateral” has the meaning provided in Section 2 hereof.

“Copyright License” means any written agreement, naming any Obligor as licensor,
granting any right under any Copyright.

“Copyrights” means (a) all registered United States copyrights in all Works, now
existing or hereafter created or acquired, all registrations and recordings
thereof, and all applications in connection therewith, including, without
limitation, registrations, recordings and applications in the United States
Copyright Office, and (b) all renewals thereof.

“Law” or “Laws” means, as the context may require, each and all laws, treaties,
ordinances, statutes, rules, regulations, orders, injunctions, writs or decrees
of any Governmental Authority, or any court or similar entity established by any
Governmental Authority, whether now in effect or hereafter enacted or ordered.

“Patent License” means any agreement, whether written or oral, providing for the
grant by or to a Obligor of any right to manufacture, use or sell any invention
covered by a Patent.

“Patents” means (a) all letters patent of the United States or any other country
and all reissues and extensions thereof, and (b) all applications for letters
patent in the United States or any other country, including without limitation
any national stage entry applications of the United States or any other country,
and all divisions, continuations and continuations-in-part thereof.

 

2



--------------------------------------------------------------------------------

“Pledged Equity” means, with respect to each Obligor, (i) one hundred percent
(100%) of the issued and outstanding Equity Interests of each Domestic
Subsidiary of the Borrowers that is directly owned by such Obligor and
(ii) sixty-six percent (66%) (or such greater percentage that, due to a change
in an applicable Law after the date hereof, (A) could not reasonably be expected
to cause the undistributed earnings of such Foreign Subsidiary as determined for
United States federal income tax purposes to be treated as a deemed dividend to
such Foreign Subsidiary’s United States parent and (B) could not reasonably be
expected to cause any material adverse tax consequences) of the issued and
outstanding Equity Interests entitled to vote (within the meaning of Treas. Reg.
Section 1.956-2(c)(2)) and one hundred percent (100%) of the issued and
outstanding Equity Interests not entitled to vote (within the meaning of Treas.
Reg. Section 1.956-2(c)(2)) in each Foreign Subsidiary (that is not an Inactive
Subsidiary) of the Borrowers that is directly owned by such Obligor, including
the Equity Interests of the Subsidiaries owned by such Obligor as set forth on
Schedule 1(b) hereto, in each case together with the certificates (or other
agreements or instruments), if any, representing such shares, and all options
and other rights, contractual or otherwise, with respect thereto, including, but
not limited to, the following:

(i) all Equity Interests representing a dividend thereon, or representing a
distribution or return of capital upon or in respect thereof, or resulting from
a stock split, revision, reclassification or other exchange therefor, and any
subscriptions, warrants, rights or options issued to the holder thereof, or
otherwise in respect thereof; and

(ii) in the event of any consolidation or merger involving the issuer thereof
and in which such issuer is not the surviving Person, all shares of each class
of the Equity Interests of the successor Person formed by or resulting from such
consolidation or merger, to the extent that such successor Person is a direct
Subsidiary of an Obligor.

“Real Estate Leases” means all leases, licenses and other agreements granting
any Obligor any rights in real property other than ownership.

“Trademark License” means any agreement, written or oral, providing for the
grant by or to an Obligor of any right to use any Trademark.

“Trademarks” means (a) all trademarks, trade names, corporate names, company
names, business names, fictitious business names, trade styles, service marks,
logos and other source or business identifiers, and the goodwill associated
therewith, now existing or hereafter adopted or acquired, all registrations and
recordings thereof, and all applications in connection therewith, whether in the
United States Patent and Trademark Office or in any similar office or agency of
the United States, any state thereof or any other country or any political
subdivision thereof, or otherwise and (b) all renewals thereof.

“UCC” means the Uniform Commercial Code as in effect from time to time in the
state of Texas except as such term may be used in connection with the perfection
of the Collateral and then the applicable jurisdiction with respect to such
affected Collateral shall apply.

“Work” means any work that is subject to copyright protection pursuant to Title
17 of the United States Code.

 

3



--------------------------------------------------------------------------------

Section 2. Grant of Security Interest in the Collateral. To secure the prompt
payment and performance in full when due, whether by lapse of time,
acceleration, mandatory prepayment or otherwise, of the Secured Obligations,
each Obligor hereby grants to the Administrative Agent, for the benefit of the
Secured Parties, a continuing lien on and security interest in, and a right to
set off against, any and all right, title and interest of such Obligor in and to
all of the following, whether now owned or existing or owned, acquired, or
arising hereafter (collectively, the “Collateral”): (a) all Accounts; (b) all
Chattel Paper; (c) those certain Commercial Tort Claims set forth on
Schedule 2(c) hereto; (d) all Copyrights; (e) all Copyright Licenses; (f) all
Deposit Accounts, including without limitation those set forth on Schedule 2(f)
hereto; (g) all Documents; (h) all Equipment; (i) all Fixtures; (j) all General
Intangibles (including, without limitation, fishing permits); (k) all
Instruments; (l) all Inventory; (m) all Investment Property; (n) all
Letter-of-Credit Rights; (o) all Money; (p) all Patents, including without
limitation those set forth on Schedule 2(p) hereto; (q) all Patent Licenses;
(r) all Pledged Equity; (s) all Real Estate Leases; (t) all Software; (u) all
Supporting Obligations; (v) all Trademarks, including without limitation those
set forth on Schedule 2(v) hereto; (w) all Trademark Licenses; and (x) all
Accessions and all Proceeds of any and all of the foregoing.

Notwithstanding anything to the contrary contained herein, the security
interests granted under this Agreement shall not extend to (i) Excluded Property
and (ii) any General Intangible, permit, lease, license, contract or other
Instrument of an Obligor if the grant of a security interest in such General
Intangible, permit, lease, license, contract or other Instrument in the manner
contemplated by this Agreement, under the terms thereof or under applicable Law,
is prohibited and would result in the termination thereof or give the other
parties thereto the right to terminate, accelerate or otherwise alter such
Obligor’s rights, titles and interests thereunder (including upon the giving of
notice or the lapse of time or both); provided that (a) any such limitation
described in the foregoing clause (ii) on the security interests granted
hereunder shall only apply to the extent that any such prohibition could not be
rendered ineffective pursuant to the UCC or any other applicable Law (including
Debtor Relief Laws) or principles of equity and (b) in the event of the
termination or elimination of any such prohibition or the requirement for any
consent contained in any applicable Law, General Intangible, permit, lease,
license, contract or other Instrument, to the extent sufficient to permit any
such item to become Collateral hereunder, or upon the granting of any such
consent, or waiving or terminating any requirement for such consent, a security
interest in such General Intangible, permit, lease, license, contract or other
Instrument shall be automatically and simultaneously granted hereunder and shall
be included as Collateral hereunder.

The Obligors hereby acknowledge and agree that the security interest created
hereby in the Collateral (i) constitutes continuing collateral security for all
of the Secured Obligations, whether now existing or hereafter arising and
(ii) is not to be construed as an assignment of any Copyrights, Copyright
Licenses, Patents, Patent Licenses, Trademarks or Trademark Licenses.

Section 3. Representations and Warranties. Each Obligor hereby represents and
warrants to the Administrative Agent, for the benefit of the Secured Parties,
that:

(a) Ownership. Each Obligor is the legal and beneficial owner of its Collateral
and has the right to pledge, sell, assign or transfer the same. There exists no
Adverse Claim with respect to the Pledged Equity of such Obligor.

 

4



--------------------------------------------------------------------------------

(b) Security Interest/Priority. This Agreement creates a valid security interest
in favor of the Administrative Agent, for the benefit of the Secured Parties, in
the Collateral of such Obligor and, when properly perfected by filing, shall
constitute a valid and perfected, first priority security interest in such
Collateral (including all uncertificated Pledged Equity consisting of
partnership or limited liability company interests that do not constitute
Securities), to the extent such security interest can be perfected by filing
under the UCC, free and clear of all Liens except for Permitted Liens. The
taking possession by the Administrative Agent of the certificated securities (if
any) evidencing the Pledged Equity and all other Instruments constituting
Collateral will perfect and establish the first priority of the Administrative
Agent’s security interest in all the Pledged Equity evidenced by such
certificated securities and such Instruments. With respect to any Collateral
consisting of a Deposit Account, Securities Entitlement or held in a Securities
Account, upon execution and delivery by the applicable Obligor, the applicable
Bank or Securities Intermediary, and the Administrative Agent of an agreement
granting control to the Administrative Agent over such Collateral, the
Administrative Agent shall have a valid and perfected, first priority security
interest in such Collateral.

(c) Types of Collateral. None of the Collateral consists of, or is the Proceeds
of, As-Extracted Collateral, Consumer Goods, Farm Products, Manufactured Homes
or standing timber.

(d) Accounts. (i) Each Account of the Obligors and the papers and documents
relating thereto are genuine and in all material respects what they purport to
be, (ii) each Account arises out of (A) a bona fide sale of goods sold and
delivered by such Obligor (or is in the process of being delivered) or
(B) services theretofore actually rendered by such Obligor to, the account
debtor named therein, (iii) no Account of an Obligor is evidenced by any
Instrument or Chattel Paper unless such Instrument or Chattel Paper, to the
extent requested by the Administrative Agent, has been endorsed over and
delivered to, or submitted to the control of, the Administrative Agent, (iv) no
surety bond was required or given in connection with any Account of an Obligor
or the contracts or purchase orders out of which they arose and (v) the right to
receive payment under each Account is assignable.

(e) Equipment and Inventory. With respect to any Equipment and/or Inventory of
an Obligor, each such Obligor has exclusive possession and control of such
Equipment and Inventory of such Obligor except for (i) Equipment leased by such
Obligor as a lessee or (ii) Equipment or Inventory in transit with common
carriers. No Inventory of an Obligor is held by a Person other than an Obligor
pursuant to consignment, sale or return, sale on approval or similar
arrangement.

(f) Authorization of Pledged Equity. All Pledged Equity is duly authorized and
validly issued, is fully paid and, to the extent applicable, nonassessable and
is not subject to the preemptive rights of any Person.

(g) No Other Equity Interests, Instruments, Etc. As of the Closing Date, (i) no
Obligor owns any certificated Equity Interests in any Subsidiary that are
required to be pledged and delivered to the Administrative Agent hereunder
except as set forth on Schedule 1(b) hereto, and (ii) no Obligor holds any
Instruments, Documents or Tangible Chattel Paper required to be pledged and
delivered to the Administrative Agent pursuant to Section 4(a)(i) of this
Agreement other than as set forth on Schedule 3(g) hereto. All such certificated
securities, Instruments, Documents and Tangible Chattel Paper have been
delivered to the Administrative Agent.

 

5



--------------------------------------------------------------------------------

(h) Partnership and Limited Liability Company Interests. Except as previously
disclosed to the Administrative Agent, none of the Pledged Equity (i) is dealt
in or traded on a securities exchange or in a securities market, (ii) by its
terms expressly provides that it is a Security governed by Article 8 of the UCC,
(iii) is an Investment Company Security, (iv) is held in a Securities Account or
(v) constitutes a Security or a Financial Asset.

(i) Reserved.

(j) Consents; Etc. There are no restrictions in any Organization Document
governing any Pledged Equity or any other document related thereto which would
limit or restrict (i) the grant of a Lien pursuant to this Agreement on such
Pledged Equity, (ii) the perfection of such Lien or (iii) the exercise of
remedies in respect of such perfected Lien in the Pledged Equity as contemplated
by this Agreement. Except for (i) the filing or recording of UCC financing
statements, (ii) the filing of appropriate notices with the United States Patent
and Trademark Office and the United States Copyright Office, (iii) obtaining
control to perfect the Liens created by this Agreement (to the extent required
under Section 4(a) hereof), (iv) such actions as may be required by Laws
affecting the offering and sale of securities, (v) such actions as may be
required by applicable foreign Laws affecting the pledge of the Pledged Equity
of Foreign Subsidiaries and (vi) consents, authorizations, filings or other
actions which have been obtained or made, no consent or authorization of, filing
with, or other act by or in respect of, any arbitrator or Governmental Authority
and no consent of any other Person (including, without limitation, any
stockholder, member or creditor of such Obligor), is required for (A) the grant
by such Obligor of the security interest in the Collateral granted hereby or for
the execution, delivery or performance of this Agreement by such Obligor,
(B) the perfection of such security interest (to the extent such security
interest can be perfected by filing under the UCC, the granting of control (to
the extent required under Section 4(a) hereof) or by filing an appropriate
notice with the United States Patent and Trademark Office or the United States
Copyright Office) or (C) the exercise by the Administrative Agent or the Secured
Parties of the rights and remedies provided for in this Agreement.

(k) Commercial Tort Claims. As of the Closing Date, no Obligor has any
Commercial Tort Claims seeking damages in excess of $250,000.00 other than as
set forth on Schedule 2(c) hereto.

(l) Copyrights, Patents and Trademarks.

(i) To the best of each Obligor’s knowledge, each Copyright, Patent and
Trademark of such Obligor is valid, subsisting, unexpired, enforceable and has
not been abandoned.

(ii) To the best of each Obligor’s knowledge, no holding, decision or judgment
has been rendered by any Governmental Authority that would limit, cancel or
question the validity of any Copyright, Patent or Trademark of any Obligor.

(iii) No action or proceeding is pending seeking to limit, cancel or question
the validity of any Copyright, Patent or Trademark of any Obligor, or that, if
adversely determined, could reasonably be expected to have a material adverse
effect on the value of any Copyright, Patent or Trademark of any Obligor.

 

6



--------------------------------------------------------------------------------

(iv) All applications pertaining to the Copyrights, Patents and Trademarks of
each Obligor have been duly and properly filed, and all registrations or letters
pertaining to such Copyrights, Patents and Trademarks have been duly and
properly filed and issued.

(v) No Obligor has made any assignment or agreement in conflict with the
security interest in the Copyrights, Patents or Trademarks of any Obligor
hereunder.

(m) Deposit Accounts. As of the Closing Date, no Obligor has any Deposit Account
other than as set forth on Schedule 2(f) hereto and all such Deposit Accounts
not held at Administrative Agent are subject to an agreement between the
applicable Obligor, the applicable Bank, and the Administrative Agent granting
control to the Administrative Agent over such Deposit Account (herein, a
“Deposit Account Control Agreement”) except for (i) any such Deposit Account
constituting Excluded Property (as defined in the Loan Agreement), and
(ii) InCon Processing, LLC’s Deposit Account (account no. 0009163818) at Harris
Bank; provided however, in the event that such Deposit Account has not been
closed by August 31, 2012 such Obligor shall use its commercially reasonable
efforts to obtain a Deposit Account Control Agreement over such Deposit Account
if on or after such date such Obligor maintains more than $100,000.00 in such
Deposit Account.

Section 4. Covenants. Each Obligor covenants that until such time as the Secured
Obligations arising under the Loan Documents have been paid in full and the
Commitments have expired or been terminated, such Obligor shall:

(a) Instruments/Chattel Paper/Pledged Equity/Control.

(i) If any amount in excess of $250,000.00 payable under or in connection with
any of the Collateral shall be or become evidenced by any Instrument or Tangible
Chattel Paper, or if any property constituting Collateral shall be stored or
shipped subject to a Document, ensure that such Instrument, Tangible Chattel
Paper or Document is either in the possession of such Obligor at all times or,
if requested by the Administrative Agent to perfect its security interest in
such Collateral, is delivered to the Administrative Agent duly endorsed in a
manner satisfactory to the Administrative Agent. Such Obligor shall ensure that
any Collateral consisting of Tangible Chattel Paper is marked with a legend
acceptable to the Administrative Agent indicating the Administrative Agent’s
security interest in such Tangible Chattel Paper.

(ii) Deliver to the Administrative Agent promptly upon the receipt thereof by or
on behalf of an Obligor, all certificates and instruments constituting Pledged
Equity. Prior to delivery to the Administrative Agent, all such certificates
constituting Pledged Equity shall be held in trust by such Obligor for the
benefit of the Administrative Agent pursuant hereto. All such certificates
representing Pledged Equity shall be delivered in suitable form for transfer by
delivery or shall be accompanied by duly executed instruments of transfer or
assignment in blank, substantially in the form provided in Exhibit 4(a)(ii)
hereto.

(iii) Execute and deliver all agreements, assignments, instruments or other
documents as reasonably requested by the Administrative Agent for the purpose of
obtaining and maintaining control with respect to any Collateral consisting of
(i) Deposit Accounts, (ii) Investment Property, (iii) Letter-of-Credit Rights
and (iv) Electronic Chattel Paper.

 

7



--------------------------------------------------------------------------------

(iv) Promptly upon the creation of any new Deposit Account not held at
Administrative Agent, forward to the Administrative Agent an updated
Schedule 2(f) listing any and all such additional Deposit Accounts.

(b) Filing of Financing Statements, Notices, etc. Each Obligor shall execute and
deliver to the Administrative Agent such agreements, assignments or instruments
(including affidavits, notices, reaffirmations and amendments and restatements
of existing documents, as the Administrative Agent may reasonably request) and
do all such other things as the Administrative Agent may reasonably deem
necessary or appropriate (i) to assure to the Administrative Agent its security
interests hereunder, including (A) such instruments as the Administrative Agent
may from time to time reasonably request in order to perfect and maintain the
security interests granted hereunder in accordance with the UCC, (B) with regard
to Copyrights, a Notice of Grant of Security Interest in Copyrights in the form
of Exhibit 4(b)(i), (C) with regard to Patents, a Notice of Grant of Security
Interest in Patents for filing with the United States Patent and Trademark
Office in the form of Exhibit 4(b)(ii) hereto and (D) with regard to Trademarks,
a Notice of Grant of Security Interest in Trademarks for filing with the United
States Patent and Trademark Office in the form of Exhibit 4(b)(iii) hereto,
(ii) to consummate the transactions contemplated hereby and (iii) to otherwise
protect and assure the Administrative Agent of its rights and interests
hereunder. Furthermore, each Obligor also hereby irrevocably makes, constitutes
and appoints the Administrative Agent, its nominee or any other Person whom the
Administrative Agent may designate, as such Obligor’s attorney in fact with full
power and for the limited purpose to sign in the name of such Obligor any
financing statements, or amendments and supplements to financing statements,
renewal financing statements, notices or any similar documents which in the
Administrative Agent’s reasonable discretion would be necessary or appropriate
in order to perfect and maintain perfection of the security interests granted
hereunder, such power, being coupled with an interest, being and remaining
irrevocable until such time as the Secured Obligations arising under the Loan
Documents have been paid in full and the Commitments have expired or been
terminated. Each Obligor hereby agrees that a carbon, photographic or other
reproduction of this Agreement or any such financing statement is sufficient for
filing as a financing statement by the Administrative Agent without notice
thereof to such Obligor wherever the Administrative Agent may in its sole
discretion desire to file the same.

(c) Change in Corporate Structure or Location. Not, without providing ten
(10) days prior written notice to the Administrative Agent, change its
registered legal name, change its state of organization, be party to a merger or
consolidation or change its organizational existence.

(d) Collateral Held by Warehouseman, Bailee, etc. If any Collateral is at any
time in the possession or control of a warehouseman, bailee or any agent or
processor of such Obligor and the Administrative Agent so requests (i) notify
such Person in writing of the Administrative Agent’s security interest therein,
(ii) instruct such Person to hold all such Collateral for the Administrative
Agent’s account and subject to the Administrative Agent’s instructions and
(iii) use reasonable best efforts to obtain a written acknowledgment from such
Person that it is holding such Collateral for the benefit of the Administrative
Agent.

 

8



--------------------------------------------------------------------------------

(e) Treatment of Accounts. Not grant or extend the time for payment of any
Account, or compromise or settle any Account for less than the full amount
thereof, or release any Person or property, in whole or in part, from payment
thereof, or allow any credit or discount thereon, other than as normal and
customary in the ordinary course of an Obligor’s business.

(f) Commercial Tort Claims. (i) Promptly forward to the Administrative Agent an
updated Schedule 2(c) listing any and all Commercial Tort Claims by or in favor
of such Obligor seeking damages in excess of $250,000.00 and (ii) execute and
deliver such statements, documents and notices and do and cause to be done all
such things as may be required by the Administrative Agent, or required by Law
to create, preserve, perfect and maintain the Administrative Agent’s security
interest in any Commercial Tort Claims initiated by or in favor of any Obligor.

(g) Books and Records. Mark its books and records (and shall cause the issuer of
the Pledged Equity of such Obligor to mark its books and records) to reflect the
security interest granted pursuant to this Agreement.

(h) Nature of Collateral. At all times maintain the Collateral as personal
property and not affix any of the Collateral to any real property in a manner
which would change its nature from personal property to real property or a
Fixture to real property, unless the Administrative Agent shall have a perfected
Lien on such Fixture or real property.

(i) Issuance or Acquisition of Equity Interests. Not without executing and
delivering, or causing to be executed and delivered, to the Administrative Agent
such agreements, documents and instruments as the Administrative Agent may
reasonably require, issue or acquire any Pledged Equity consisting of an
interest in a partnership or a limited liability company that (i) is dealt in or
traded on a securities exchange or in a securities market, (ii) by its terms
expressly provides that it is a Security governed by Article 8 of the UCC,
(iii) is an Investment Company Security, (iv) is held in a Securities Account or
(v) constitutes a Security or a Financial Asset.

(j) Intellectual Property.

(i) Not do any act or knowingly omit to do any act whereby any material
Copyright may become invalidated and (A) not do any act, or knowingly omit to do
any act, whereby any material Copyright may become injected into the public
domain; (B) notify the Administrative Agent immediately if it knows that any
material Copyright may become injected into the public domain or of any
materially adverse determination or development (including, without limitation,
the institution of, or any such determination or development in, any court or
tribunal in the United States or any other country) regarding an Obligor’s
ownership of any such Copyright or its validity; (C) take all necessary steps as
it shall deem appropriate under the circumstances, to maintain and pursue each
application (and to obtain the relevant registration) of each material Copyright
owned by an Obligor and to maintain each registration of each material Copyright
owned by an Obligor including, without limitation, filing of applications for
renewal where necessary; and (D) promptly notify the Administrative Agent of any
material infringement of any material Copyright of an Obligor of which it
becomes aware and take such actions as it shall reasonably deem appropriate
under the circumstances to protect such Copyright, including, where appropriate,
the bringing of suit for infringement, seeking injunctive relief and seeking to
recover any and all damages for such infringement.

 

9



--------------------------------------------------------------------------------

(ii) Not make any assignment or agreement in conflict with the security interest
in the Copyrights of each Obligor hereunder (except as permitted by the Loan
Agreement).

(iii) (A) Continue to use each material Trademark on each and every trademark
class of goods applicable to its current line as reflected in its current
catalogs, brochures and price lists in order to maintain such Trademark in full
force free from any claim of abandonment for non-use, (B) maintain as in the
past the quality of products and services offered under such Trademark,
(C) employ such Trademark with the appropriate notice of registration, if
applicable, (D) not adopt or use any mark that is confusingly similar or a
colorable imitation of such Trademark unless the Administrative Agent, for the
ratable benefit of the Secured Parties, shall obtain a perfected security
interest in such mark pursuant to this Agreement, and (E) not (and not permit
any licensee or sublicensee thereof to) do any act or knowingly omit to do any
act whereby any such Trademark may become invalidated.

(iv) Not do any act, or omit to do any act, whereby any material Patent may
become abandoned or dedicated.

(v) Notify the Administrative Agent and the Secured Parties immediately if it
knows that any application or registration relating to any material Patent or
Trademark may become abandoned or dedicated, or of any materially adverse
determination or development (including, without limitation, the institution of,
or any such determination or development in, any proceeding in the United States
Patent and Trademark Office or any court or tribunal in any country) regarding
such Obligor ownership of any Patent or Trademark or its right to register the
same or to keep and maintain the same.

(vi) Take all reasonable and necessary steps, including, without limitation, in
any proceeding before the United States Patent and Trademark Office, or any
similar office or agency in any other country or any political subdivision
thereof, to maintain and pursue each application (and to obtain the relevant
registration) and to maintain each registration of each material Patent and
Trademark, including, without limitation, filing of applications for renewal,
affidavits of use and affidavits of incontestability.

(vii) Promptly notify the Administrative Agent and the Secured Parties after it
learns that any material Patent or Trademark included in the Collateral is
infringed, misappropriated or diluted by a third party and promptly sue for
infringement, misappropriation or dilution, to seek injunctive relief where
appropriate and to recover any and all damages for such infringement,
misappropriation or dilution, or to take such other actions as it shall
reasonably deem appropriate under the circumstances to protect such Patent or
Trademark.

(viii) Not make any assignment or agreement in conflict with the security
interest in the Patents or Trademarks of each Obligor hereunder (except as
permitted by the Loan Agreement).

 

10



--------------------------------------------------------------------------------

Notwithstanding the foregoing, the Obligors may, in their reasonable business
judgment, fail to maintain, pursue, preserve or protect any Copyright, Patent or
Trademark which is not material to their businesses.

Section 5. Authorization to File Financing Statements. Each Obligor hereby
authorizes the Administrative Agent to prepare and file such financing
statements (including continuation statements) or amendments thereof or
supplements thereto or other instruments as the Administrative Agent may from
time to time deem necessary or appropriate in order to perfect and maintain the
security interests granted hereunder in accordance with the UCC (including
authorization to describe the Collateral as “all personal property”, “all
assets” or words of similar meaning).

Section 6. Advances. On failure of any Obligor to perform any of the covenants
and agreements contained herein, the Administrative Agent may, at its sole
option and in its sole discretion, perform the same and in so doing may expend
such sums as the Administrative Agent may reasonably deem advisable in the
performance thereof, including, without limitation, the payment of any insurance
premiums, the payment of any taxes, a payment to obtain a release of a Lien or
potential Lien, expenditures made in defending against any adverse claim and all
other expenditures which the Administrative Agent may make for the protection of
the security hereof or which may be compelled to make by operation of Law. All
such sums and amounts so expended shall be repayable by the Obligors on a joint
and several basis promptly upon timely notice thereof and demand therefor, shall
constitute additional Secured Obligations and shall bear interest from the date
said amounts are expended at the default rate. No such performance of any
covenant or agreement by the Administrative Agent on behalf of any Obligor, and
no such advance or expenditure therefor, shall relieve the Obligors of any
Default or Event of Default. The Administrative Agent may make any payment
hereby authorized in accordance with any bill, statement or estimate procured
from the appropriate public office or holder of the claim to be discharged
without inquiry into the accuracy of such bill, statement or estimate or into
the validity of any tax assessment, sale, forfeiture, tax lien, title or claim
except to the extent such payment is being contested in good faith by an Obligor
in appropriate proceedings and against which adequate reserves are being
maintained in accordance with GAAP.

Section 7. Remedies.

(a) General Remedies. During the existence of an Event of Default, the
Administrative Agent shall have, in addition to the rights and remedies provided
herein, in the Loan Documents, in any other documents relating to the Secured
Obligations, or by Law (including, but not limited to, levy of attachment,
garnishment and the rights and remedies set forth in the UCC of the jurisdiction
applicable to the affected Collateral), the rights and remedies of a secured
party under the UCC (regardless of whether the UCC is the law of the
jurisdiction where the rights and remedies are asserted and regardless of
whether the UCC applies to the affected Collateral), and further, the
Administrative Agent may, with or without judicial process or the aid and
assistance of others, (i) enter on any premises on which any of the Collateral
may be located and, without resistance or interference by the Obligors, take
possession of the Collateral, (ii) dispose of any Collateral on any such
premises, (iii) require the Obligors to assemble and make available to the
Administrative Agent at the expense of the Obligors any Collateral at any place
and time designated by the Administrative Agent which is reasonably

 

11



--------------------------------------------------------------------------------

convenient to both parties, (iv) remove any Collateral from any such premises
for the purpose of effecting sale or other disposition thereof, and/or
(v) without demand and without advertisement, notice, hearing or process of law,
all of which each of the Obligors hereby waives to the fullest extent permitted
by Law, at any place and time or times, sell and deliver any or all Collateral
held by or for it at public or private sale (which in the case of a private sale
of Pledged Equity, shall be to a restricted group of purchasers who will be
obligated to agree, among other things, to acquire such securities for their own
account, for investment and not with a view to the distribution or resale
thereof), at any exchange or broker’s board or elsewhere, by one or more
contracts, in one or more parcels, for Money, upon credit or otherwise, at such
prices and upon such terms as the Administrative Agent deems advisable, in its
sole discretion (subject to any and all mandatory legal requirements). Each
Obligor acknowledges that any such private sale may be at prices and on terms
less favorable to the seller than the prices and other terms which might have
been obtained at a public sale and, notwithstanding the foregoing, agrees that
such private sale shall be deemed to have been made in a commercially reasonable
manner and, in the case of a sale of Pledged Equity, that the Administrative
Agent shall have no obligation to delay sale of any such securities for the
period of time necessary to permit the issuer of such securities to register
such securities for public sale under the Securities Act of 1933. Neither the
Administrative Agent’s compliance with applicable Law nor its disclaimer of
warranties relating to the Collateral shall be considered to adversely affect
the commercial reasonableness of any sale. To the extent the rights of notice
cannot be legally waived hereunder, each Obligor agrees that any requirement of
reasonable notice shall be met if such notice, specifying the place of any
public sale or the time after which any private sale is to be made, is
personally served on or mailed, postage prepaid, to the Borrower in accordance
with the notice provisions of Section 11.01 of the Loan Agreement at least ten
(10) days before the time of sale or other event giving rise to the requirement
of such notice. The Administrative Agent may adjourn any public or private sale
from time to time by announcement at the time and place fixed therefor, and such
sale may, without further notice, be made at the time and place to which it was
so adjourned. Any sale hereunder may be conducted by an auctioneer or any
officer or agent of Secured Party. The Collateral need not be present at any
such sale.

(b) Remedies relating to Pledged Equity. Each Obligor further acknowledges and
agrees that any offer to sell any Pledged Equity which has been (i) publicly
advertised on a bona fide basis in a newspaper or other publication of general
circulation in the financial community of New York, New York or Houston, Texas
(to the extent that such offer may be advertised without prior registration
under the Securities Act of 1933), or (ii) made privately in the manner
described above shall be deemed to involve a “public sale” under the UCC,
notwithstanding that such sale may not constitute a “public offering” under the
Securities Act of 1933, and the Administrative Agent may, in such event, bid for
the purchase of such securities. The Administrative Agent shall not be obligated
to make any sale or other disposition of the Collateral regardless of notice
having been given. To the extent permitted by applicable Law, any Secured Party
may be a purchaser at any such sale. To the extent permitted by applicable Law,
each of the Obligors hereby waives all of its rights of redemption with respect
to any such sale. Subject to the provisions of applicable Law, the
Administrative Agent may postpone or cause the postponement of the sale of all
or any portion of the Collateral by announcement at the time and place of such
sale, and such sale may, without further notice, to the extent permitted by Law,
be made at the time and place to which the sale was postponed, or the
Administrative Agent may further postpone such sale by announcement made at such
time and place.

 

12



--------------------------------------------------------------------------------

(c) Remedies relating to Accounts. During the existence of an Event of Default,
whether or not the Administrative Agent has exercised any or all of its rights
and remedies hereunder, (i) each Obligor will promptly upon request of the
Administrative Agent instruct all account debtors to remit all payments in
respect of Accounts to a mailing location selected by the Administrative Agent
and (ii) the Administrative Agent shall have the right to enforce any Obligor’s
rights against its customers and account debtors, and the Administrative Agent
or its designee may notify any Obligor’s customers and account debtors that the
Accounts of such Obligor have been assigned to the Administrative Agent or of
the Administrative Agent’s security interest therein, and may (either in its own
name or in the name of an Obligor or both) demand, collect (including without
limitation by way of a lockbox arrangement), receive, take receipt for, sell,
sue for, compound, settle, compromise and give acquittance for any and all
amounts due or to become due on any Account, and, in the Administrative Agent’s
discretion, file any claim or take any other action or proceeding to protect and
realize upon the security interest of the Secured Parties in the Accounts. Each
Obligor acknowledges and agrees that the Proceeds of its Accounts remitted to or
on behalf of the Administrative Agent in accordance with the provisions hereof
shall be solely for the Administrative Agent’s own convenience and that such
Obligor shall not have any right, title or interest in such Accounts or in any
such other amounts except as expressly provided herein. Neither the
Administrative Agent nor the Secured Parties shall have any liability or
responsibility to any Obligor for acceptance of a check, draft or other order
for payment of money bearing the legend “payment in full” or words of similar
import or any other restrictive legend or endorsement or be responsible for
determining the correctness of any remittance. Furthermore, during the existence
of an Event of Default, (i) the Administrative Agent shall have the right, but
not the obligation, to make test verifications of the Accounts in any manner and
through any medium that it reasonably considers advisable, and the Obligors
shall furnish all such assistance and information as the Administrative Agent
may require in connection with such test verifications, (ii) upon the
Administrative Agent’s request and at the expense of the Obligors, the Obligors
shall cause independent public accountants or others satisfactory to the
Administrative Agent to furnish to the Administrative Agent reports showing
reconciliations, aging and test verifications of, and trial balances for, the
Accounts and (iii) the Administrative Agent in its own name or in the name of
others may communicate with account debtors on the Accounts to verify with them
to the Administrative Agent’s satisfaction the existence, amount and terms of
any Accounts.

(d) Access. In addition to the rights and remedies hereunder, during the
existence of an Event of Default, the Administrative Agent shall have the right
to enter and remain upon the various premises of the Obligors without cost or
charge to the Administrative Agent, and use the same, together with materials,
supplies, books and records of the Obligors for the purpose of collecting and
liquidating the Collateral, or for preparing for sale and conducting the sale of
the Collateral, whether by foreclosure, auction or otherwise. In addition, the
Administrative Agent may remove Collateral, or any part thereof, from such
premises and/or any records with respect thereto, in order to effectively
collect or liquidate such Collateral.

(e) Nonexclusive Nature of Remedies. Failure by the Administrative Agent or the
Secured Parties to exercise any right, remedy or option under this Agreement,
any other Loan Document, any other document relating to the Secured Obligations,
or as provided by Law, or any delay by the Administrative Agent or the Secured
Parties in exercising the same, shall not operate as a waiver of any such right,
remedy or option. No waiver hereunder shall be effective unless it is in
writing, signed by the party against whom such waiver is sought to be enforced
and

 

13



--------------------------------------------------------------------------------

then only to the extent specifically stated, which in the case of the
Administrative Agent or the Secured Parties shall only be granted as provided
herein. To the extent permitted by Law, neither the Administrative Agent, the
Secured Parties, nor any party acting as attorney for the Administrative Agent
or the Secured Parties shall be liable hereunder for any acts or omissions or
for any error of judgment or mistake of fact or law other than their gross
negligence or willful misconduct hereunder. The rights, powers and remedies of
the Administrative Agent and the Secured Parties hereunder shall be in addition
to all rights, powers and remedies given by statute, rule of law or any other
Loan Document and are cumulative. The exercise of any one or more of the rights,
powers and remedies provided herein shall not be construed as a waiver of any of
the other rights, powers and remedies of the Administrative Agent or the Secured
Parties. Furthermore, regardless of whether or not the UCC is in effect in the
jurisdiction where such rights, powers and remedies are asserted, Administrative
Agent and the Secured Parties shall have the rights, powers and remedies of a
secured party under the UCC, as amended from time to time.

(f) Retention of Collateral. In addition to the rights and remedies hereunder,
the Administrative Agent may, in compliance with Sections 9.620 and 9.621 of the
UCC or otherwise complying with the requirements of applicable Law of the
relevant jurisdiction, accept or retain the Collateral in satisfaction of the
Secured Obligations. Unless and until the Administrative Agent shall have
provided such notices, however, the Administrative Agent shall not be deemed to
have retained any Collateral in satisfaction of any Secured Obligations for any
reason.

(g) Deficiency. In the event that the proceeds of any sale, collection or
realization are insufficient to pay all amounts to which the Administrative
Agent or the Secured Parties are legally entitled, the Obligors shall be jointly
and severally liable for the deficiency, together with interest thereon at the
default rate, together with the costs of collection and the fees, charges and
disbursements of counsel. Any surplus remaining after the full payment and
satisfaction of the Secured Obligations shall be returned to the Obligors or to
whomsoever a court of competent jurisdiction shall determine to be entitled
thereto.

Section 8. Rights of the Administrative Agent.

(a) Power of Attorney. In addition to other powers of attorney contained herein,
each Obligor hereby designates and appoints the Administrative Agent, on behalf
of the Secured Parties, and each of its designees or agents, as attorney-in-fact
of such Obligor, irrevocably and with power of substitution, with authority to
take any or all of the following actions during the existence of an Event of
Default:

(i) to demand, collect, settle, compromise, adjust, give discharges and
releases, all as the Administrative Agent may reasonably determine;

(ii) to commence and prosecute any actions at any court for the purposes of
collecting any Collateral and enforcing any other right in respect thereof;

(iii) to defend, settle or compromise any action brought and, in connection
therewith, give such discharge or release as the Administrative Agent may deem
reasonably appropriate;

 

14



--------------------------------------------------------------------------------

(iv) to receive, open and dispose of mail addressed to an Obligor and endorse
checks, notes, drafts, acceptances, money orders, bills of lading, warehouse
receipts or other instruments or documents evidencing payment, shipment or
storage of the goods giving rise to the Collateral of such Obligor on behalf of
and in the name of such Obligor, or securing, or relating to such Collateral;

(v) to sell, assign, transfer, make any agreement in respect of, or otherwise
deal with or exercise rights in respect of, any Collateral or the goods or
services which have given rise thereto, as fully and completely as though the
Administrative Agent were the absolute owner thereof for all purposes;

(vi) to adjust and settle claims under any insurance policy relating thereto;

(vii) to execute and deliver all assignments, conveyances, statements, financing
statements, renewal financing statements, security agreements, affidavits,
notices and other agreements, instruments and documents that the Administrative
Agent may determine necessary in order to perfect and maintain the security
interests and Liens granted in this Agreement and in order to fully consummate
all of the transactions contemplated therein;

(viii) to institute any foreclosure proceedings that the Administrative Agent
may deem appropriate;

(ix) to sign and endorse any drafts, assignments, proxies, stock powers,
verifications, notices and other documents relating to the Collateral;

(x) to exchange any of the Pledged Equity or other property upon any merger,
consolidation, reorganization, recapitalization or other readjustment of the
issuer thereof and, in connection therewith, deposit any of the Pledged Equity
with any committee, depository, transfer agent, registrar or other designated
agency upon such terms as the Administrative Agent may reasonably deem
appropriate;

(xi) to vote for a shareholder resolution, or to sign an instrument in writing,
sanctioning the transfer of any or all of the Pledged Equity into the name of
the Administrative Agent or one or more of the Secured Parties or into the name
of any transferee to whom the Pledged Equity or any part thereof may be sold
pursuant to Section 7 hereof;

(xii) to pay or discharge taxes, Liens, security interests or other encumbrances
levied or placed on or threatened against the Collateral;

(xiii) to direct any parties liable for any payment in connection with any of
the Collateral to make payment of any and all monies due and to become due
thereunder directly to the Administrative Agent or as the Administrative Agent
shall direct;

(xiv) to receive payment of and receipt for any and all monies, claims, and
other amounts due and to become due at any time in respect of or arising out of
any Collateral; and

(xv) do and perform all such other acts and things as the Administrative Agent
may reasonably deem to be necessary, proper or convenient in connection with the
Collateral.

 

15



--------------------------------------------------------------------------------

This power of attorney is a power coupled with an interest and shall be
irrevocable until such time as the Secured Obligations arising under the Loan
Documents have been paid in full and the Commitments have expired or been
terminated. The Administrative Agent shall be under no duty to exercise or
withhold the exercise of any of the rights, powers, privileges and options
expressly or implicitly granted to the Administrative Agent in this Agreement,
and shall not be liable for any failure to do so or any delay in doing so. The
Administrative Agent shall not be liable for any act or omission or for any
error of judgment or any mistake of fact or law in its individual capacity or
its capacity as attorney-in-fact except acts or omissions resulting from its
gross negligence or willful misconduct. This power of attorney is conferred on
the Administrative Agent solely to protect, preserve and realize upon its
security interest in the Collateral. This power of attorney shall not create any
fiduciary obligations or relationship on the part of the Administrative Agent
for the benefit of any Obligor.

(b) Assignment by the Administrative Agent. The Administrative Agent and/or the
Required Lenders may from time to time assign its rights and interests as
“Collateral Agent” to a successor Administrative Agent, co-agent, sub-agent or
attorney-in-fact appointed in accordance with the Loan Agreement, and such
successor, if appointed in accordance with the Loan Agreement, shall be entitled
to all of the rights and remedies of the Administrative Agent under this
Agreement in relation thereto.

(c) The Administrative Agent’s Duty of Care. Other than the exercise of
reasonable care to assure the safe custody of the Collateral while being held by
the Administrative Agent hereunder, the Administrative Agent shall have no duty
or liability to preserve rights pertaining thereto, it being understood and
agreed that the Obligors shall be responsible for preservation of all rights in
the Collateral, and the Administrative Agent shall be relieved of all
responsibility for the Collateral upon surrendering it or tendering the
surrender of it to the Obligors. The Administrative Agent shall be deemed to
have exercised reasonable care in the custody and preservation of the Collateral
in its possession if the Collateral is accorded treatment substantially equal to
that which the Administrative Agent accords its own property, which shall be no
less than the treatment employed by a reasonable and prudent agent in the
industry, it being understood that the Administrative Agent shall not have
responsibility for taking any necessary steps to preserve rights against any
parties with respect to any of the Collateral. In the event of a public or
private sale of Collateral pursuant to Section 7 hereof, the Administrative
Agent shall have no responsibility for (i) ascertaining or taking action with
respect to calls, conversions, exchanges, maturities, tenders or other matters
relating to any Collateral, whether or not the Administrative Agent has or is
deemed to have knowledge of such matters, or (ii) taking any steps clean, repair
or otherwise prepare the Collateral for sale.

(d) Liability with Respect to Accounts. Anything herein to the contrary
notwithstanding, each of the Obligors shall remain liable under each of the
Accounts to observe and perform all the conditions and obligations to be
observed and performed by it thereunder, all in accordance with the terms of any
agreement giving rise to each such Account. Neither the Administrative Agent nor
any Secured Party shall have any obligation or liability under any Account (or
any agreement giving rise thereto) by reason of or arising out of this Agreement
or the receipt by the Administrative Agent or any Secured Party of any payment
relating to such Account pursuant hereto, nor shall the Administrative Agent or
any Secured Party be obligated in any manner to perform any of the obligations
of an Obligor under or pursuant to any Account

 

16



--------------------------------------------------------------------------------

(or any agreement giving rise thereto), to make any payment, to make any inquiry
as to the nature or the sufficiency of any payment received by it or as to the
sufficiency of any performance by any party under any Account (or any agreement
giving rise thereto), to present or file any claim, to take any action to
enforce any performance or to collect the payment of any amounts which may have
been assigned to it or to which it may be entitled at any time or times.

(e) Voting and Payment Rights in Respect of the Pledged Equity.

(i) So long as no Event of Default shall exist, each Obligor may (A) exercise
any and all voting and other consensual rights pertaining to the Pledged Equity
of such Obligor or any part thereof for any purpose not inconsistent with the
terms of this Agreement or the Loan Agreement and (B) receive and retain any and
all dividends (other than stock dividends and other dividends constituting
Collateral which are addressed hereinabove), principal or interest paid in
respect of the Pledged Equity to the extent they are allowed under the Loan
Agreement; and

(ii) During the existence of an Event of Default, (A) all rights of an Obligor
to exercise the voting and other consensual rights which it would otherwise be
entitled to exercise pursuant to clause (i)(A) above shall cease and all such
rights shall thereupon become vested in the Administrative Agent which shall
then have the sole right to exercise such voting and other consensual rights,
(B) all rights of an Obligor to receive the dividends, principal and interest
payments which it would otherwise be authorized to receive and retain pursuant
to clause (i)(B) above shall cease and all such rights shall thereupon be vested
in the Administrative Agent which shall then have the sole right to receive and
hold as Collateral such dividends, principal and interest payments, and (C) all
dividends, principal and interest payments which are received by an Obligor
contrary to the provisions of clause (ii)(B) above shall be received in trust
for the benefit of the Administrative Agent, shall be segregated from other
property or funds of such Obligor, and shall be forthwith paid over to the
Administrative Agent as Collateral in the exact form received, to be held by the
Administrative Agent as Collateral and as further collateral security for the
Secured Obligations.

(f) Releases of Collateral. (i) If any Collateral shall be sold, transferred or
otherwise disposed of by any Obligor in a transaction permitted by the Loan
Agreement, then the Administrative Agent, at the request and sole expense of
such Obligor, shall promptly execute and deliver to such Obligor all releases
and other documents, and take such other action, reasonably necessary for the
release of the Liens created hereby or by any other Collateral Document on such
Collateral. (ii) The Administrative Agent may release any of the Pledged Equity
from this Agreement or may substitute any of the Pledged Equity for other
Pledged Equity without altering, varying or diminishing in any way the force,
effect, lien, pledge or security interest of this Agreement as to any Pledged
Equity not expressly released or substituted, and this Agreement shall continue
as a first priority lien on all Pledged Equity not expressly released or
substituted.

Section 9. Application of Proceeds. Upon the acceleration of the Secured
Obligations pursuant to Section 9.02 of the Loan Agreement, any payments in
respect of the Secured Obligations and any proceeds of the Collateral, when
received by the Administrative Agent or any Secured Party in Money, will be
applied in reduction of the Secured Obligations in the order set forth in
Section 9.04 of the Loan Agreement.

 

17



--------------------------------------------------------------------------------

Section 10. Continuing Agreement.

(a) This Agreement shall remain in full force and effect until such time as the
Secured Obligations arising under the Loan Documents have been paid in full and
the Commitments have expired or been terminated, at which time this Agreement
shall be automatically terminated and the Administrative Agent shall, upon the
request and at the expense of the Obligors, forthwith release all of its Liens
and security interests hereunder and shall execute and deliver all UCC
termination statements and/or other documents reasonably requested by the
Obligors evidencing such termination.

(b) This Agreement shall continue to be effective or be automatically
reinstated, as the case may be, if at any time payment, in whole or in part, of
any of the Secured Obligations is rescinded or must otherwise be restored or
returned by the Administrative Agent or any Secured Party as a preference,
fraudulent conveyance or otherwise under any Debtor Relief Law, all as though
such payment had not been made; provided that in the event payment of all or any
part of the Secured Obligations is rescinded or must be restored or returned,
all reasonable costs and expenses (including without limitation any reasonable
legal fees and disbursements) incurred by the Administrative Agent or any
Secured Party in defending and enforcing such reinstatement shall be deemed to
be included as a part of the Secured Obligations.

Section 11. Amendments; Waivers; Modifications, etc. This Agreement and the
provisions hereof may not be amended, waived, modified, changed, discharged or
terminated except as set forth in Section 11.02 of the Loan Agreement; provided
that any update or revision to Schedule 2(c) or Schedule 2(f) hereof delivered
by any Obligor shall not constitute an amendment for purposes of this Section 11
or Section 11.02 of the Loan Agreement.

Section 12. Successors in Interest. This Agreement shall be binding upon each
Obligor, its successors and assigns and shall inure, together with the rights
and remedies of the Administrative Agent and the Secured Parties hereunder, to
the benefit of the Administrative Agent and the Secured Parties, and their
respective successors and permitted assigns.

Section 13. Notices. All notices required or permitted to be given under this
Agreement shall be in conformance with Section 11.01 of the Loan Agreement.

Section 14. Counterparts. This Agreement may be executed in any number of
counterparts, each of which where so executed and delivered shall be an
original, but all of which shall constitute one and the same instrument. It
shall not be necessary in making proof of this Agreement to produce or account
for more than one such counterpart.

Section 15. Headings. The headings of the sections hereof are provided for
convenience only and shall not in any way affect the meaning or construction of
any provision of this Agreement.

Section 16. Choice of Law and Venue; Arbitration. The terms of Sections 11.05
and 11.24 of the Loan Agreement with respect to choice of law, venue, and
arbitration are incorporated herein by reference, mutatis mutandis, and the
parties hereto agree to such terms.

 

18



--------------------------------------------------------------------------------

Section 17. Severability. If any provision of any of the Agreement is determined
to be illegal, invalid or unenforceable, such provision shall be fully severable
and the remaining provisions shall remain in full force and effect and shall be
construed without giving effect to the illegal, invalid or unenforceable
provisions.

Section 18. Entirety. This Agreement, the other Loan Documents and the other
documents relating to the Secured Obligations represent the entire agreement of
the parties hereto and thereto, and supersede all prior agreements and
understandings, oral or written, if any, including any commitment letters or
correspondence relating to the Loan Documents, any other documents relating to
the Secured Obligations, or the transactions contemplated herein and therein.

Section 19. Other Security. To the extent that any of the Secured Obligations
are now or hereafter secured by property other than the Collateral (including,
without limitation, real property and securities owned by an Obligor), or by a
guarantee, endorsement or property of any other Person, then the Administrative
Agent shall have the right to proceed against such other property, guarantee or
endorsement during the existence of any Event of Default, and the Administrative
Agent shall have the right, in its sole discretion, to determine which rights,
security, Liens or remedies the Administrative Agent shall at any time pursue,
relinquish, subordinate, modify or take with respect thereto, without in any way
modifying or affecting any of them or the Secured Obligations or any of the
rights of the Administrative Agent or the Secured Parties under this Agreement,
under any other of the Loan Documents or under any other document relating to
the Secured Obligations. Obligors waive any right to marshalling of assets.

Section 20. Joinder. At any time after the date of this Agreement, one or more
additional Persons may become party hereto by executing and delivering to the
Administrative Agent a Joinder Agreement. Immediately upon such execution and
delivery of such Joinder Agreement (and without any further action), each such
additional Person will become a party to this Agreement as an “Obligor” and have
all of the rights and obligations of an Obligor hereunder and this Agreement and
the schedules hereto shall be deemed amended by such Joinder Agreement.

Section 21. Acceptance. This Agreement shall be deemed accepted by the
Administrative Agent and the Lenders upon its delivery by the Obligors on the
Closing Date.

Section 22. Rights of Required Lenders. All rights of the Administrative Agent
hereunder, if not exercised by the Administrative Agent, may be exercised by the
Required Lenders.

Section 23. Prior Agreements. This Agreement is a complete amendment and
restatement of the Existing Security Agreement, and the Liens contained in the
Existing Security Agreement are carried forward, renewed and extended to secure
the obligations and indebtedness secured by the Existing Security Agreement.
This Agreement and the security interest herein granted are in addition to, and
not in substitution, novation or discharge of, any and all prior or
contemporaneous security agreements and security interests in favor of Wells
Fargo, the Administrative Agent or assigned to the Administrative Agent by
others. All rights, powers and remedies of the Administrative Agent in all such
security agreements are cumulative, but in the event of actual conflict in terms
and conditions, the terms and conditions of the latest security agreement shall
govern and control.

 

19



--------------------------------------------------------------------------------

Section 24. Exhibits. All exhibits and schedules to this Agreement are
incorporated herein by reference for all purposes.

Section 25. Entire Agreement. THIS AGREEMENT AND THE OTHER RELATED LOAN
DOCUMENTS REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES AND MAY NOT BE
CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL
AGREEMENTS OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE
PARTIES.

[Remainder of page intentionally left blank; signatures appear on following
pages.]

 

20



--------------------------------------------------------------------------------

Each of the parties hereto has caused a counterpart of this Agreement to be duly
executed and delivered as of the date first above written.

 

OBLIGORS:

OMEGA PROTEIN CORPORATION By:  

/s/ Andrew Johannesen

  Andrew Johannesen  

Executive Vice President and

Chief Financial Officer

OMEGA PROTEIN, INC. By:  

/s/ Andrew Johannesen

 

Andrew Johannesen

Vice President

PROTEIN FINANCE COMPANY By:  

/s/ Andrew Johannesen

 

Andrew Johannesen

Vice President

OMEGA SHIPYARD, INC. By:  

/s/ Andrew Johannesen

 

Andrew Johannesen

Vice President

Signature Page to Amended and Restated Security and Pledge Agreement



--------------------------------------------------------------------------------

PROTEIN INDUSTRIES, INC. By:  

/s/ Andrew Johannesen

  Andrew Johannesen   Vice President CYVEX NUTRITION, INC. By:  

/s/ Andrew Johannesen

 

Andrew Johannesen

Vice President

INCON PROCESSING, L.L.C. By:  

/s/ Andrew Johannesen

 

Andrew Johannesen

Vice President

Signature Page to Amended and Restated Security and Pledge Agreement